

116 S646 IS: Full Military Honors Act of 2019
U.S. Senate
2019-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 646IN THE SENATE OF THE UNITED STATESMarch 5, 2019Mr. Cotton (for himself, Ms. Hassan, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 10, United States Code, to require a full military honors ceremony for certain
			 deceased veterans, and for other purposes.
	
 1.Short titleThis Act may be cited as the Full Military Honors Act of 2019. 2.Full military honors ceremony for certain veteransSection 1491(b) of title 10, United States Code, is amended by adding at the end the following:
			
 (3)The Secretary concerned shall provide full military honors (as determined by the Secretary concerned) for the funeral of a veteran who—
 (A)is first interred or first inurned in Arlington National Cemetery on or after the date of the enactment of the Full Military Honors Act of 2019;
 (B)was awarded the medal of honor or the prisoner-of-war medal; and (C)is not entitled to full military honors by the grade of that veteran..